
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8


         GRAPHIC [g588053.jpg]

This agreement is entered into as of September 23, 2002 between Asbury
Automotive Group, L.L.C. ("Asbury") and Lynne A. Burgess ("Executive"), a key
employee of Asbury, in order to provide for an agreed-upon compensation in the
event that Executive's employment is terminated as defined in this agreement.

1.    Severance Pay Arrangement

If a "Termination" (as defined in Section 2 below) of Executive's employment
occurs at any time during Executive's employment, Asbury will pay Executive
12 months of Executive's base salary as of the date of Termination as "Severance
Pay." Payment (subject to required withholding) of the Severance Pay will be
made by Asbury to Executive on the regular payroll dates of Asbury starting with
the date of Termination.

If Executive participates in a bonus compensation plan at the date of
Termination, Severance Pay will also include a portion of the target bonus for
the year of Termination in an amount equal to the target bonus multiplied by the
percentage of such year that has expired through the date of Termination.

In addition, Executive shall be entitled to continue to participate at the same
level of coverage and Executive contribution in any health, dental, disability
and life insurance plans, as may be amended from time to time, in which
Executive was participating immediately prior to the date of Termination. Such
participation will terminate upon the earlier of: (A) 30 days after Executive
has obtained other employment under which Executive is covered by equal
benefits; and (B) 12 months following the date of Termination. Executive agrees
to notify Asbury promptly upon obtaining such other employment.

Upon expiration of the 12 month period referenced in this Section 1, Executive,
at his or her option, may elect to obtain COBRA coverage in accordance with the
terms and conditions of applicable law and Asbury's standard policy.

2.    Definition of Termination Triggering Severance Pay

A "Termination" triggering the Severance Pay set forth above in Section 1 is
defined as (1) termination of Executive's employment for any reason, except
death, "disability," retirement, voluntary resignation or "cause"; or
(2) termination by Executive because of mandatory relocation of Executive's
current principal place of business to a location more than 50 miles away; or
(3) The imposition by Asbury of a reduction of Executive's base salary without
his or her consent; or (4) any material diminution of Executive's duties or job
title, except in the case of a termination for "cause," death, "disability,"
retirement or voluntary resignation. The definition of "disability" is a
physical or mental disability or infirmity that prevents the performance by
Executive of his or her duties lasting (or likely to last, based on competent
medical evidence presented to Asbury) for a continuous period of six months or
longer. The definition of "cause" is: (A) Executive's gross negligence or
serious misconduct (including, without limitation, any criminal, fraudulent or
dishonest conduct) that is or may be injurious to Asbury or any of its
affiliates; or (B) Executive

--------------------------------------------------------------------------------

being convicted of, or entering a plea of nolo contendere to, any crime that
constitutes a felony or involves moral turpitude; or (C) Executive's breach of
Sections 3, 4 or 5 below; or (D) Executive's willful and continued failure to
perform Executive's duties on behalf of Asbury; or (E) Executive's material
breach of a written policy of Asbury.

3.    Confidential Information Nondisclosure Provision

During and after employment with Asbury, Executive agrees not to disclose to any
person (other than to an employee or director of Asbury or any affiliate,or to
Asbury's attorneys accountants and other advisors or except as may be required
by law) and not to use to compete with Asbury or any affiliate any confidential
or proprietary information, knowledge or data that is not in the public domain
that was obtained by Executive while employed by Asbury regarding Asbury or any
affiliate or any products, improvements, customers, methods of distribution,
sales, prices, profits, costs, contracts, suppliers, business prospects,
business methods, techniques, research, trade secrets or know-how of Asbury or
any affiliate (collectively, "Confidential Information"). In the event that
Executive's employment terminates for any reason, Executive will deliver to
Asbury on or before the date of termination all documents and data of any nature
pertaining to Executive's work with Asbury and will not take any documents or
data or any reproduction, or any documents containing or pertaining to any
Confidential Information. Executive agrees that in the event of a breach by
Executive of this provision, Asbury shall be entitled to inform all potential or
new employers of such breach and to cease payments and benefits that would
otherwise be made pursuant to Section 1 above, as well as to obtain injunctive
relief and damages which may include recovery of amounts paid to Executive under
this agreement.

4.    Non-Solicitation of Employees

Executive agrees that during employment with Asbury and for the longer of:
(A) one year after the last day of Executive's employment with Asbury, or
(B) one year following final payment to Executive of the amounts, if any,
required by Section 1 of this agreement, Executive shall not directly or
indirectly solicit for employment or employ any person who, at any time during
the 12 months preceding the last day of Executive's employment, is or was
employed by Asbury or any affiliate or induce or attempt to persuade any
employee of Asbury or any affiliate to terminate their employment relationship.
Executive agrees that in the event of a breach by Executive of this provision,
Asbury shall be entitled to inform all potential or new employers of such breach
and to cease payments and benefits that would otherwise be made pursuant to
Section 1 above, as well as to obtain injunctive relief and damages which may
include recovery of amounts paid to Executive under this agreement.

5.    Covenant Not to Compete

While Executive is employed by Asbury, Executive shall not directly or
indirectly engage in, participate in, represent or be connected with in any way,
as an officer, director, partner, owner, employee, agent, independent
contractor, consultant, proprietor or stockholder (except for the ownership of a
less than 5% stock interest in a publicly-traded corporation) or otherwise, any
business or activity which competes with the business of Asbury or any affiliate
unless expressly consented to in writing by the Chief Executive Officer of
Asbury (collectively, "Covenant Not To Compete").

In the event Executive's employment terminates for any reason, the provisions of
the Covenant Not To Compete shall remain in effect for the longer of: (A) one
year after the last day of Executive's employment; or (B) one year following
final payment to Executive of the amounts, if

2

--------------------------------------------------------------------------------




any, required under Section 1 of this agreement, except that the prohibition
above on "any business or activity which competes with the business of Asbury or
any affiliate" shall be limited to Autonation, Sonic, Lithia, United Auto Group
and other competitive groups of similar size. Executive shall disclose in
writing to Asbury the name, address and type of business conducted by any
proposed new employer of Executive if requested in writing by Asbury. Executive
agrees that in the event of a breach by Executive of this Covenant Not To
Compete, Asbury shall be entitled to inform all potential or new employers of
such breach and to cease payments and benefits that would otherwise be made
pursuant to Section 1 above, as well as to obtain injunctive relief and damages
which may include recovery of amounts paid to Executive under this agreement.


GENERAL PROVISIONS


A. Employment is At Will

Executive and Asbury acknowledge and agree that Executive is an "at will"
employee, which means that either Executive or Asbury may terminate the
employment relationship at any time, for any reason, with or without cause or
notice, and that nothing in this agreement shall be construed as an express or
implied contract of employment.

B. Execution of Release

As a condition to the receipt of the Severance Pay payments and benefits
described in Section 1 above, Executive agrees to execute a release of all
claims arising out of Executive's employment or termination, including, but not
limited to, any claim of discrimination, harassment or wrongful discharge under
local, state or federal law.

C. Other Provisions

This agreement shall be binding upon the heirs, executors, administrators,
successors and assigns of Executive and Asbury, including any successor to
Asbury.

The voluntary transfer of Executive from Asbury to any of its affiliates shall
not be deemed to be a "Termination" pursuant to clause (1) of Section 2 of this
agreement until such time as Executive is no longer employed by Asbury or any of
its affiliates. If Executive is transferred to an affiliate of Asbury,
references to "Asbury" herein shall be deemed to include the applicable
affiliate to which Executive is transferred.

The provisions of Sections 3, 4 and 5 shall survive the termination of this
agreement.

The headings and captions are provided for reference and convenience only and
shall not be considered part of this agreement.

If any provision of this agreement shall be held invalid or unenforceable, such
holding shall not affect any other provisions, and this agreement shall be
construed and enforced as if such provisions had not been included.

Any disputes arising under or in connection with this agreement shall be
resolved by third party mediation of the dispute and, if such dispute is not
resolved within 45 days, by binding arbitration, to be held in New York City,
New York, in accordance with the rules and procedures of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. Each party shall bear
his, her or its own costs and attorneys fees.

3

--------------------------------------------------------------------------------




Any notice or other communication required or permitted to be delivered under
this agreement shall be (i) in writing, (ii) delivered personally, by nationally
recognized overnight courier service or by certified or registered mail,
first-class postage prepaid and return receipt requested or by facsimile (with
confirmation of transmittal), (iii) deemed to have been received on the date of
delivery or on the third business day after the mailing thereof, and
(iv) addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

    If to Asbury:   Asbury Automotive Group, L.L.C.
c/o General Counsel
3 Landmark Square
Suite 500
Stamford, CT 06901
Facsimile: (203) 356-4474
 
 
If to Executive:
 
To the most recent address and facsimile number, if applicable, of Executive set
forth in the personnel records of Asbury.

This agreement supersedes any and all agreements between Asbury and Executive
relating to payments upon termination of employment or severance pay and may
only be modified in writing signed by Asbury and Executive.

This agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut.

All payments hereunder shall be subject to any required withholding of federal,
state, local and foreign taxes pursuant to any applicable law or regulation.

No provision of this agreement shall be waived unless the waiver is agreed to in
writing and signed by Executive and the Chief Executive Officer of Asbury. No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

This agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE:

BY EXECUTIVE:   BY ASBURY:     ASBURY AUTOMOTIVE GROUP, L.L.C.
/s/ Lynne A. Burgess

--------------------------------------------------------------------------------


 
/s/ Kenneth B. Gilman

--------------------------------------------------------------------------------


Lynne A. Burgess
 
Kenneth B. Gilman
CEO Asbury Automotive

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.8



GENERAL PROVISIONS
